Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saccoccio et al. (international journal of hydrogen energy 42 (2017) 19204-19215) in view of Wang et al. (international journal of hydrogen energy 39 (2014) 18392-18404).
2.	Regarding claims 1-6, Saccoccio teaches PrBaCo2-xNbxO5+δ with x = 0, 0.25, 0.50, 0.75, and 1.00 as cathode material for a solid oxide fuel cell (abstract).
3.	However, they are silent about the specific stoichiometric recited in claims 1-6.
4.	Wang teaches PrBaxCo2O5+δ with x = 0.98, 0.96, 0.94, 0.92, 0.90 (page 18396, Table 2) for the benefit of cathode materials for intermediate-temperature solid oxide fuel cells having superior electrochemical performance and oxygen reduction kinetics (title).

5.	Since Saccoccio teaches PrBaCo2-xNbxO5+δ by experimenting with variable amounts of x = 0, 0.25, 0.50, 0.75, and 1.00 because they are result effective variables (Figure 1, page 19207), and Wang also teaches PrBaxCo2O5+δ with by experimenting with variable amounts of x = 0.98, 0.96, 0.94, 0.92, 0.90 because they are result effective variables (page 18396, Table 2), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized Saccoccio’s stoichiometric amounts of Ba, Co, and Nb with the teachings of Wang for the benefit of cathode materials for intermediate-temperature solid oxide fuel cells having superior electrochemical performance and oxygen reduction kinetics. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722